DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant First Office Action on the merits is in response to claims filed on 2/10/2021.
Claims 1-20 are pending. Claims 1, 6, 11 and 16 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/2022, 2/10/2021 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies of papers required under 35 U.S.C. 119(a)-(d) have been filed.

Internet Communication Policy Update
If Internet Communication (i.e. Email) is desired, Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found here at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Objections
Claims 6 and 16 are objected to because of the following informalities:  
In claim 6, second to the last line, “the RAT” is the first-time appearance of this term in the base claim. It is suggested to change it into --a radio access technology (RAT)--.  Similar suggestion is given to claim 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 8, 11, 13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al (US 2020/0245264) in view of Hosseini et al (US 2018/0146440).	
Regarding claim 1, a method performed by a terminal in a wireless communication system, the method comprising:
identifying whether a transmission of a power headroom report (PHR) is triggered (par 71-72; e.g. terminal 100 calculates a PH for each beam based on the UL channel resource information and transmission power information; terminal then reports PH information to base station 200);
identifying radio access technology (RAT) of a second base station (par 29-35; i.e. in LTE, LTE-Advanced or in NR, different types of PHR are supported differently; thus it is understood, the types of PHR or beam for the PHR are identified by the respective RAT) based on the transmission of the PHR being triggered (par 75; e.g. PH calculator 105 configures the number of PHs for respective beam specific PHs to be reported in accordance with a beam type, such as Type 1 PH or Type 2 PH; also see par 85, in NR there is a possibility that a new PH type is added); 
obtaining information on a power headroom (PH) for the second base station, based on the identified RAT of the second base station (par 77; PH calculator 105 determines the number of PHs for the respective beams to be reported to base station 200, in accordance with a PH type as in Configuration Examples 1 to 4);
generating the PHR including the obtained PH for the second base station; and transmitting, to the first base station, the generated PHR (par 72; terminal 100 transmits, to base station 200, the PHs for respective beams in a number to be determined in accordance with a PH type),
wherein the information on the PH for the second base station includes a value of a type 2 PH, in case that the identified RAT of the second base station is LTE (par 31; e.g. in LTE-Advanced, type 1 PHR and type 2 PHR are supported). 
The reference does not explicitly disclose the terminal is in a case that a dual connectivity (DC) between a first base station and the second base station is configured for the terminal; and the second base station is an evolved-universal terrestrial radio access (E-UTRA) (emphasis added).
However, it is obvious that the terminal may report PH in a case of dual connectivity in which a base station is E-UTRA in view of Hosseini.  In particular, Hosseini discloses:
In par 54, e.g. a UE 115 may also be connected to more than one base station 105 to achieve carrier aggregation which may be referred to as dual connectivity (DC). Also, in par 177, 3GPP LTE and LTE-A are releases of UMTS that use E-UTRA.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Hosseini with the electronic system of Iwai. One is motivated as such to support difference cell groups (Hosseini, par 54).

Regarding claim 3, Iwai discloses:
receiving, from the first base station, a message including configuration information for the PHR, wherein the transmission of the PHR is identified to be triggered based on the configuration information (par 71-72; e.g. terminal 100 calculates a PH for each beam based on the UL channel resource information and transmission power information; terminal then reports PH information to base station 200).

Regarding claim 6, a method performed by a first base station in a wireless communication system, the method comprising:
transmitting, to a terminal, a message including configuration information for a power headroom report (PHR) (par 71-72; e.g. terminal 100 calculates a PH for each beam based on the UL channel resource information and transmission power information; terminal then reports PH information to base station 200, hence UL resource is transmitted to the terminal);
receiving, from the terminal, the PHR based on the configuration information (par 71-72; terminal then reports PH information to base station 200); and
performing scheduling for the terminal, based on the received PHR (par 73; base station 200 performs scheduling using the PH),
wherein the information on the PH for the second base station includes a value of a type 2 PH, in case that the identified RAT of the second base station is LTE (par 31; e.g. in LTE-Advanced, type 1 PHR and type 2 PHR are supported; par 77; PH calculator 105 determines the number of PHs for the respective beams to be reported to base station 200, in accordance with a PH type as in Configuration Examples 1 to 4). 
The reference does not explicitly disclose the PHR includes information on a power headroom (PH) for the first base station and a PH for a second base station, in a case that a dual connectivity (DC) between the first base station and the second base station is configured for the terminal; and the second base station is an evolved-universal terrestrial radio access (E-UTRA) (emphasis added).
However, it is obvious that the terminal may report PH in a case of dual connectivity in which a base station is E-UTRA in view of Hosseini.  In particular, Hosseini discloses:
In par 54, e.g. a UE 115 may also be connected to more than one base station 105 to achieve carrier aggregation which may be referred to as dual connectivity (DC). Also, in par 177, 3GPP LTE and LTE-A are releases of UMTS that use E-UTRA. Also see par 6, In some cases, when multiple cell groups are defined (such as with a system that supports carrier aggregation (CA) or dual connectivity (DC)), and the PHR for one group is due, the PHR of another group may be sent as a companion.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Hosseini with the electronic system of Iwai. One is motivated as such to support difference cell groups (Hosseini, par 54).

Regarding claim 8, Iwai discloses:
the transmission of the PHR is identified to be triggered based on the configuration information (par 71-72; e.g. terminal 100 calculates a PH for each beam based on the UL channel resource information and transmission power information; terminal then reports PH information to base station 200).

Regarding claims 11, 13, 16 and 18, the combination also discloses the terminal and the first base station similarly as in the mapping above.


Claims 4, 5, 9, 10, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al (US 2020/0245264) in view of Hosseini et al (US 2018/0146440), further in view of Lee et al (US 2019/0053170).	
Regarding claims 4, 9, 14 and 19, the combination discloses the subject matter in claim 1, without explicitly discloses:
wherein the message is a radio resource control (RRC) message, and
wherein the configuration information includes information on a periodic timer for transmitting the generated PHR and a prohibit timer for transmitting the generated PHR.
However, Lee discloses:
In par 68, e.g. A Power Headroom Report (PHR) shall be triggered if any of the following events occur: i) prohibitPHRTimer expires or has expired and the path loss has changed, ii) periodicPHR-Timer expires or v) addition of the PSCell. Also par 42, RRC layer of the UE and the RRC layer of the E-UTRAN exchange RRC messages with each other. Thus, it is understood, the parameters are configured by the RRC message via resource allocation to the UE. Also see par 108.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Lee with the electronic system of Iwai and Hosseini. One is motivated as such to have a higher layer to control the lower layer (Lee, par 42).

Regarding claims 5, 10, 15 and 20, Lee further discloses:
wherein the transmission of the PHR is triggered based on one of the following:
an expiry of the periodic timer; an expiry of the prohibit timer and a changed value of path loss for downlink being more than a predetermined value; or an addition of a primary secondary cell (PSCell) of the second base station (par 68; A Power Headroom Report (PHR) shall be triggered if any of the following events occur: i) prohibitPHRTimer expires or has expired and the path loss has changed, ii) periodicPHR-Timer expires or v) addition of the PSCell).

Allowable Subject Matter
Claims 2, 7, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Liu et al (US 2022/0232488).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619